DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on April 01, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chojecki et al (WO 2016/007607).
Applicants’ claimed invention is directed to a process for preparing C2 to C5 paraffins comprising: introducing a feed stream comprising hydrogen gas and a carbon-containing gas selected from the group consisting of carbon monoxide, carbon dioxide, and mixtures thereof into a reaction zone of a reactor; and converting the feed stream into a product stream comprising C2 to C5 paraffins in the reaction zone in the presence of a hybrid catalyst, the hybrid catalyst comprising: a metal oxide catalyst component comprising copper, chromium, and zinc; and a microporous catalyst component that is a molecular sieve having 8-MR pore openings, wherein the metal oxide catalyst component satisfies: an atomic ratio of Cu/Zn from 0.01 to 3.00; an atomic ratio of Cr/Zn from 0.01 to 1.50; and an atomic percentage of (Al + Cr) from greater than 0.0 at% to 50.0 at% based on a total amount of metal in the metal oxide catalyst component.
	Chojecki teaches a process for preparing C2 and C3 hydrocarbons comprising introducing a feedstream into a reactor, the feedstream comprising hydrogen (H2) gas and a gas selected from carbon monoxide (CO), carbon dioxide (CO2), and combinations thereof, such that the H2 gas is present in an amount of from 10 volume percent (vol %) to 90 vol %, based on combined volumes of the H2 gas and the gas selected from CO, CO2, and combinations thereof; and contacting the feedstream and a mixed catalyst in the reactor, the mixed catalyst comprising as components a mixed metal oxide catalyst selected from a copper oxide catalyst, a copper oxide/zinc oxide catalyst, a copper oxide/alumina catalyst, a copper oxide/zinc oxide/alumina catalyst, a chromium oxide/zinc oxide catalyst, and combinations thereof; and a molecular sieve selected from molecular sieves having a framework type selected from CHA, AEI, AFI, AEL, BEA, and DDR framework types, and combinations thereof; exemplary molecular sieve catalysts include SAPO-34, SAPO-18, SAPO-5, and Beta-zeolite.   Advantages reaction conditions sufficient to form a product mixture, the reaction conditions comprising a reactor temperature ranging from 300 degrees Celsius (.degree. C.) to 440.degree. C.; a pressure of at least 1 bar (100 kilopascals, kPa); and a gas hourly space velocity (GHSV) of at least 500 reciprocal hours (h-1); the product mixture having, as calculated on a CO-free, CO2-free, and H2-free basis, a combined ethane and propane content that is more than 45 percent by weight (wt %); a methane content of less than 15 wt %; a combined butane and higher saturated hydrocarbon content of less than 30 wt %; and a combined unsaturated hydrocarbon and oxygenate content of less than 10 wt %; each weight percentage being based upon total product mixture weight and, when taken together, equaling 100 wt %  See abstract and page 6, lines 17 through page 7, line 5.
	Chojecki i teaches a mixed catalyst comprising a comparison of use of a CuO/ZnO/Cr2O3+SAPO-34 catalyst versus a Cr2O3/ZnO+SAPO-34 catalyst is carried out to determine the effect of CuO, as as follows:  Mixed metal oxide (MMO) catalyst 5(a): Prepare a mixed metal oxide catalyst from copper nitrate, zinc nitrate and chromium nitrate precursors. Target elemental composition is Cu (10 mol %), Zn (45 mol. %) and chromium (Cr) (45 mol %). See Example 5.



 A H2:CO2 ratio of 10:1, and a mixed metal oxide catalyst to weight/weight ratio of 3:1, results are shown in Table 15 and Example 8.  The hydrocarbon productivity of the hybrid catalyst is listed in Table 10A-10F; page 11, lines 15-25 and Examples.
The difference between Chojecki and the claimed invention is that Chojecki does not explicitly discloses the atomic ratio of Cu, Zn, Cr and aluminum.  However, Chojecki expressly discloses the mole percent of Cu, Zn, Cr and aluminum in the catalyst composition for preparing low molecular weight paraffins.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to determine the effective atomic ratio of catalyst components, in order to obtain optimum amount of C2-C5 hydrocarbons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/           Primary Examiner, Art Unit 1622